http://www.va.gov/vetapp16/Files3/1626412.txt




Citation Nr: 1626412	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  05-40 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to March 1981.  In October 2002, the Veteran died.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Most recently, in October 2015, the Board remanded this matter for further development.  A more detailed procedural posture is provided in the October 2015 Board remand.  This matter has now been returned to the Board for further review.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In February 2016, before the Board promulgated a decision, the Board received a written statement from the appellant's representative that expressed the appellant's desire to withdraw from appellate review her claim for service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of the appeal for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to the appellant's claim for service connection for the cause of the Veteran's death, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

In February 2016, before the Board promulgated a decision in this matter, the appellant's representative submitted a written statement expressing the appellant's desire to withdraw from appellate consideration her claim for service connection for the cause of the Veteran's death.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the appellant's claim, and it must therefore be dismissed.


(CONTINUED ON NEXT PAGE)

ORDER

The appeal of entitlement to service connection for the cause of the Veteran's death is dismissed.
  


____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs